Citation Nr: 1231226	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  06-11 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder.

2. Entitlement an increased disability rating for residuals of hemicolectomy and resected terminal ileum, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Cleveland, Ohio Regional Office (RO) of the United States Department of Veterans Affairs (VA). In a November 2004 rating decision, the RO continued a 20 percent disability rating for residuals of hemicolectomy and resected terminal ileum. In a July 2008 rating decision, the RO denied service connection for an acquired psychiatric disorder and for heart disease.

In a September 2011 rating decision, the RO granted service connection for heart disease. That service connection claim therefore is resolved. The Veteran claimed, and initiated an appeal for, service connection for hearing loss and tinnitus. Those issues were resolved in a November 2011 rating decision, in which the RO granted service connection for each of those disorders.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that he has anxiety and depression as a result of his service-connected disabilities. When he sought service connection for a psychiatric condition, in 2007, service connection had been established for disability residual to appendix, intestine, and colon surgery during service. Medical evidence indicated that the Veteran had chronic diarrhea, and had other disorders, including heart disease and degeneration of both knees. In a October 2004 letter, the Veteran's private primary care physician noted the Veteran's heart disease and chronic diarrhea, and stated that the Veteran was diagnosed with, and took medication for, anxiety and depression associated with his overall medical condition. In July 2008, a VA psychiatrist who examined the Veteran expressed the opinion that the Veteran's anxiety disorder was not the direct or approximate result of his digestive system surgery during service. In 2011, the RO granted service connection, effective in 2004, for the Veteran's heart disease. The medical opinions of record leave questions as to the roles, if any, of the Veteran's service-connected chronic diarrhea and heart disease in the etiology of his psychiatric disability. In addition, service connection may be established for any disorder that is permanently aggravated by a a service-connected disability. The Board therefore remands the issue for another mental health examination, with review of the claims file, for purposes of obtaining an opinion on those matters. Because the issue is based on the claim that physical disorders proximately caused mental disorders, the examination is to be performed by a psychiatrist, as psychiatric training encompasses physical and mental disorders.

The Veteran is seeking a disability rating higher than the existing 20 percent rating for his service-connected residuals of hemicolectomy and resected terminal ileum. During service, surgery following a burst appendix included hemicolectomy and resection of the terminal ileum. After the surgery, the Veteran reported chronic diarrhea during and since service. He reports frequent bowel movements, cramping before bowel movements, bowel urgency, and occasional accidents. He had a VA digestive conditions examination in October 2004. He has reported worse and additional manifestations since that examination. The rating schedule provides for a rating higher than 20 percent if there is severe diarrhea with more or less constant abdominal distress. 38 C.F.R. § 4.114, Diagnostic Code 7319 (2011). The Veteran's statements and medical treatment and examination records reflect ongoing diarrhea, but leave some question as to the frequency or constancy of the Veteran's abdominal distress. The rating schedule provides for ratings higher than 20 percent if there is interference with absorption and nutrition. 38 C.F.R. § 4.114, Diagnostic Code 7328 (2011). A private gastroenterologist who treated the Veteran wrote that imaging performed in 2005 showed evidence of rapid motility that might keep the Veteran from received the needed nutrition from his food and that would reduce the benefit of his medications. The Veteran's primary care physician wrote in 2006 agreeing that the Veteran's chronic diarrhea with rapid gastrointestinal motility might interfere with absorption of medication. In a July 2008 VA heart examination, the examiner stated that there was no indication of a true malabsorption syndrome. In order to obtain more current findings, and findings regarding manifestations about which the record reflects some disagreement, the Board will remand the issue for a new VA digestive disorders examination.

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. Prior to providing the claim file to clinicians for review, the RO should review the documents in the electronic file, determine whether any of those documents are not in the paper claims file and are relevant to the issues on appeal, and make any such documents available to each clinician for review.

Accordingly, the case is REMANDED for the following action:

1. In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. The AMC or RO is to review the electronic file. If documents contained therein are deemed to be relevant to the remanded issues, and are not duplicative of the documents already found in the paper claims file, take action to ensure that the records in the electronic file are made available (whether by electronic means or by printing) to each clinician who is asked to review the claims file and provide professional opinions in conjunction with the development requested herein.

2. Schedule the Veteran for a VA examination by a psychiatrist to address the likelihood that the Veteran's current psychiatric disorders (which have been described as anxiety and depression) are proximately due to, permanently aggravated by, or a result of one or more of his service-connected disabilities, including chronic diarrhea status post digestive system surgery and heart disease status post surgery. Provide the examiner with the Veteran's claims file for review. After reviewing the evidence in the claims file and examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's current psychiatric disorders are proximately due to, permanently aggravated by, or the result of his chronic diarrhea status post digestive system surgery and/or the effects of his heart disease status post surgery. The examiner should explain the reasoning leading to the opinions that he or she provides.

3. Schedule the Veteran for a VA digestive disorders examination to address current disorder(s) residual to ruptured appendix and intra abdominal abscess treated with surgical appendectomy, hemicolectomy, and resection of the terminal ileum. Provide the examiner with the Veteran's claims file for review. The examiner should note the relevant history, including the records of chronic diarrhea during and since service. The examiner should provide detailed findings regarding the frequency, severity, of diarrhea, the existence and frequency or persistence of any abdominal distress, the existence and extent of any interference with absorption and nutrition, with notation of history of weight loss or gain, and the extent and frequency of any fecal leakage.

3. After completion of the above, review the expanded record and determine if the remanded claims can be granted. If any remanded claim remains less than fully granted, issue a supplemental statement of the case and afford the Veteran an opportunity to respond. Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded. The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


